Citation Nr: 1411507	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  10-32 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for posttraumatic headaches.

2.  Entitlement to an initial compensable evaluation for eczema prior to April 23, 2010, and in excess of 10 percent thereafter.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently resides at the RO in North Little Rock, Arkansas.  

On her VA Form 9 dated August 2010, the Veteran requested a hearing before a Veterans Law Judge.  She was thereafter scheduled for a videoconference hearing in August 2013.  However, prior to the hearing, the Veteran cancelled her hearing request.  Accordingly, her request for a hearing is considered to be withdrawn and her claims will be reviewed based on the evidence of record.  See 38 C.F.R.               § 20.704(d) (2013). 

The Board notes that the Veteran was previously represented in this appeal by Veterans of Foreign Wars of the United States.  However, she subsequently submitted a VA Form 21-22 dated February 2009 appointing Disabled American Veterans as her new representative. 

In a June 2010 rating decision, the RO awarded the Veteran a 10 percent disability rating for her posttraumatic headaches effective August 1, 2008, as well as a 10 percent rating for her eczema from April 23, 2010.  However, as the increased ratings did not constitute a full grant of the benefits sought for either claim, the Veteran's claims for higher evaluations remain in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

In August 2010, the Veteran raised a claim of whether the denial of an issue of entitlement to service connection for temporomandibular jaw disorder (TMJ) by the RO was clear and unmistakable error.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to increased disability ratings for eczema and posttraumatic headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a current diagnosis of sinusitis, at any time during the claim and appeal period.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice, to include notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in March 2008, prior to the initial adjudication of her claim.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim and there is no reasonable possibility that further assistance would aid in substantiating this claim.  The evidence of record includes the Veteran's service treatment records, the Veteran's statements, as well as postservice VA treatment records.  

Additionally, the Veteran was afforded VA examinations for her claimed sinusitis in October 2008 and April 2010.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, reviewed her claims folder, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

Thus, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of an accredited representative.  She cancelled her request for a hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for sinusitis.

Service connection for sinusitis

The Veteran contends that she has sinusitis that is related to her military service when she was treated for sinusitis on multiple occasions.  

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

With respect to Hickson element (1), the competent medical evidence of record does not demonstrate that the Veteran is currently diagnosed with a chronic sinusitis disability.

The Board notes that the Veteran was afforded a VA examination for her claimed sinusitis in October 2008.  The VA examiner noted the Veteran's problems with sinusitis due to her allergies and that she had numerous sinus infections in the past which required use of antibiotics.  She currently used a saline wash for treatment.  She had not reported any episodes of sinusitis in the past 12 months.  Upon examination of the Veteran, the VA examiner reported that a sinus examination was normal.  The VA thereafter examiner diagnosed the Veteran with a history of sinusitis.  However, the examiner declined to diagnose the Veteran with a current sinusitis disability.

The Veteran was also afforded a VA examination for her claimed sinusitis in April 2010.  She complained of not being able to breathe through her nose as well as pain in the upper face or the mid face, or upper maxillary area bilaterally beneath her eyes.  She used nasal spray twice a year.  Upon examination of the Veteran, the VA examiner reported that the Veteran's ear canals and tympanic membranes appeared normal.  Palpation of the maxillary sinus elicited no tenderness.  The nasal airways were slightly decreased a little bit more on the left than the right.  The mucous membranes appeared to be mild to moderately erythematous or edematous without increased mucous.  There was mild deviation of the anterior nasal septum to the left anteriorly.  The oral cavity revealed good occlusion and no abnormalities were seen in the oral cavity or the oral pharynx.  Palpation of the temporomandibular joint on opening, closing, and chewing elicited no tenderness.  Paranasal sinus X-rays revealed some multiple small plates and screws reflecting previous oral maxillary surgery, but the sinuses were normal, i.e., no evidence of sinusitis.  The VA examiner concluded that the examination revealed no evidence of sinusitis, especially chronic sinusitis or purulent sinusitis, at least, for the last 4 years.  

The October 2008 and April 2010 VA examination reports were based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Board wishes to make it clear that it has no reason to doubt that the Veteran experiences certain symptoms such as congestion.  However, symptoms alone, without a diagnosed or identifiable underlying malady or condition, do not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

With regard to lay statements made by the Veteran in connection with her claim, in relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report her symptoms both current and past (including congestion) as a lay person is not competent to associate any of her claimed symptoms to a chronic sinusitis disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has medical training in the field of otolaryngology to render medical opinions, the Board must find that her contention with regard to a diagnosis of a chronic sinusitis disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of her own claim are not competent evidence of a chronic sinusitis disability.

The Board has not ignored or dismissed the Veteran's service treatment records which document treatment for and diagnoses of sinusitis on multiple occasions, specifically in May 1988; February and August 1993; January and July 1994; May 1995; January 1997; January 2002; and January and March 2004.  The Board recognizes the Court's decision in McClain v. Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of a chronic disability at any time during the claim process can justify a grant of service connection where the record otherwise supports it, even where the most recent diagnosis is negative].  The Board further recognizes the Court's decision in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) [holding that a claimant satisfies the current disability threshold when a disability exists at the time his or her claim was filed, even if the disability resolves prior to VA's adjudication of the claim].  However, the Board observes that the October 2008 and April 2010 VA examination revealed essentially normal findings with respect to the Veteran's claimed sinusitis.  Furthermore, the Board observes that, in this case the claimed disability, that is a chronic sinusitis disability resulting from military service, has not been noted at any time during the pendency of this claim, which dates to July 2008 when the Veteran filed her claim for VA benefits.  Additionally, as discussed above, the April 2010 VA examiner specifically noted that the Veteran's sinusitis had not been present for at least 4 years.  Moreover, the Veteran reported to the October 2008 VA examiner that she had no episodes of sinusitis in the past 12 months.  As such, the Board finds that the competent and probative evidence is absent any presence of a current chronic sinusitis disability, to include when the Veteran filed her service connection claim in July 2008.  

Because the weight of the evidence of record does not substantiate a current diagnosis of a chronic sinusitis disability, the first Hickson element is not met, and service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sinusitis.  The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for sinusitis is denied.


REMAND

Higher evaluations for eczema and posttraumatic headaches

A review of the record shows that the Veteran was last afforded a VA examination in April 2010 as to her service-connected eczema and posttraumatic headaches.  She essentially contends that these disabilities have since increased in severity.  Specifically, in her December 2013 Informal Hearing Presentation (IHP), the Veteran reported that her headaches are now very frequent, with characteristic prostrating attacks occurring on an average of two to three times a month.  She also stated that her eczema now covers more total body area than it did during the April 2010 VA examination.    

In light of the foregoing, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service-connected eczema and posttraumatic headaches.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) [a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination]; Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran and obtain the names and addresses of all medical care providers who treated her for headaches and eczema.  After obtaining proper authorization, obtain any relevant records from these providers that are not already of record in order to ensure that complete records from these facilities are of record.  

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claim.  The Veteran must then be given an opportunity to respond.  

2. After the above development is completed, to the extent possible, schedule the Veteran for an examination to determine the current severity of her service-connected eczema. The examiner should note all relevant pathology, including any disabling effects on any body part, and all indicated tests should be conducted.  Photographs should be included in the examination report. 

(a) The examiner must specifically comment upon any scars related to the Veteran's eczema, and describe such in complete detail.

(b) The examiner must specifically comment upon the percentage of the entire body and exposed areas affected by the Veteran's eczema.

(c) The examiner should comment on whether the Veteran's eczema requires the use of systemic therapy such as corticosteroids or other immunosuppressive drugs. If so, the frequency of use should be indicated. 

The claims folder, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The opinions should be based on examination findings, historical records, and medical principles.  The examiner should 
fully articulate a sound reasoning for all conclusions made.

3. Schedule the Veteran for an appropriate VA examination to determine the current extent and severity of her service-connected posttraumatic headaches.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims folder in conjunction with the examination, giving particular attention to her lay assertions and the pertinent medical evidence.  The examiner is asked to detail the frequency and severity of the Veteran's posttraumatic headaches, in particular the frequency of any prostrating attacks.  

The claims folder, to include a copy of this remand, should be made available to the examiner for review in conjunction with the opinion or examination, and the examiner should note such review. The opinions should be based on examination findings, historical records, and medical principles.  The examiner should 
fully articulate a sound reasoning for all conclusions made.

4. Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received, and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


